At the outset,
I would like to state that Portugal, of course, endorses
the statement made here by the presidency of the
European Union. Portugal wishes the United Nations to
fulfil the central role it rightly deserves in the
community of nations. The United Nations is an
indispensable international Organization. Without this
body, of which we are all a part, the world would be
more unstable, less predictable and a place where the
universal dream of peace and freedom would be no
more than a mirage on a far-off horizon.
The United Nations was established in a distant
historical context, but its ideas and basic values remain
contemporary. Portugal has a habit of recalling them,
on occasions such as this, because we feel that this
common undertaking is based on solid foundations.
“We the peoples of the United Nations” believe in the
dignity and the value of the human being, in
fundamental freedoms and in equality between men
and women. We defend the primacy of international
law and tolerance in relations between peoples.
But we also believe that one should not
distinguish between large and small nations, as we all
have a common interest in social advancement and in
the maintenance of international peace and security.
These are the objectives of this Organization that need
to be preserved and strengthened. This is, in good
truth, our common cause, the cause of humankind.
The month of September, in this city of New
York, inevitably brings back memories of the horror of
three years ago. It forces us to look at the challenges to
peace that this Organization and all of us face today.
The tragic events in Madrid, Beslan, Baghdad, Jakarta
and other places show us that terrorism has entered the
deepest and darkest of shadows.
No cause, no idea, justifies acts of pure barbarism
and the spilling of innocent blood. Terrorism is an
enemy of humankind. Moreover, Portugal believes that
it is up to the United Nations to contribute decisively
to the establishment of a global strategy against
terrorism — a strategy that takes into account not only
the obvious security-related responses, but also other
elements that may have the potential to generate
violence.
33

Let us be unyielding in the fight against
terrorism, but let us also engage ourselves in doing it
collectively. Let us take into account the laws and the
values in whose name we are fighting, and should be
fighting, this evil.
Hunger and poverty generate despair and may
cause people to choose the path of violence. I would
therefore like to express my appreciation for the
Summit of World Leaders for Action against Hunger
and Poverty, promoted by President Lula da Silva,
which I had the honour to attend. We believe that that
meeting was a fundamental step towards alleviating
cases of extreme poverty, which are unsustainable in
moral and political terms.
If we act now, the world can change for the
better; if we do not, its balance could become
increasingly difficult to manage. Portugal wants to be
at the forefront of the future. That is why we believe
that the sustainability of development and the defence
of natural resources are paradigms of a new era. We
believe that the economic development of the twenty-
first century will be sustainable only if it truly respects
the balance of the planet and if the Kyoto provisions
are truly implemented.
Does it make sense that an Organization like the
United Nations continues to work in the twenty-first
century as it did 60 years ago? The United Nations was
born at a time when there were no televisions, no
computers, no cellular phones. Communications,
technologies and means of transportation have all
changed; DNA and the human genome have now been
discovered; we surf the Internet on a global scale. And
yet the Organization that brings together the peoples of
the world has the same structure that it had more than
half a century ago.
The pace of change is breathtaking. The United
Nations finds itself at a crossroads: while its relevance
is not challenged, we may question its effectiveness.
But that is an issue that should be placed primarily
before Member States. After all, the United Nations is
an expression of our collective will. The Organization
cannot be seen as a distant reflection on which we
project our individual expectations, which often exceed
the limits of the mandates and the means that we make
available to it.
In that regard, we support the work of the High-
Level Panel established last year by the Secretary-
General to examine current challenges to peace and
security. The strategies for strengthening the
Organization to be recommended by the Panel aim at
preserving what is best in the United Nations and at
ensuring that it is equipped with the means necessary
to promote real development, prevent conflicts and
protect human rights.
Portugal unequivocally supports reform of the
Security Council. We support its enlargement so that it
will better reflect the world of today, through a
rebalancing of its representativity. We have already
stated before this forum — and we reaffirm today —
our support for an increase in the number of permanent
and non-permanent members. Portugal’s support for
Brazil, Germany and Japan has been known to the
General Assembly since 1993. We have already
expressed our support for India’s application for
candidacy, and, on behalf of the Government of
Portugal, I take the opportunity to express our
commitment to seeing the African continent
represented by a permanent seat on the Security
Council.
But we also want to improve the relationship
between the Council and other organs and agencies of
the United Nations, as well as promoting greater
transparency in its decisions. The democracy that the
Organization defends is not compatible with obsolete
working methods that often have a negative impact on
the image and the credibility of the United Nations and
lead to its paralysis.
Preventing conflicts is more important than
solving them. We should be aware that the usefulness
of the United Nations will ultimately be judged by its
capacity for conflict prevention. The proliferation of
crisis situations has led to the current deployment of
approximately 60,000 Blue Helmets in peacekeeping
operations, and that number continues to increase.
Portugal has been with the United Nations in
many of its peacekeeping operations around the world.
Here, I would like to pay tribute to my compatriots and
to all others who have served on peacekeeping
missions, particularly those who have given their lives
for our common ideals.
It is our hope that the Organization can better
develop its work in the field of conflict prevention.
However, we still lack an efficient instrument for the
development of that policy. Therefore, at the last
session of the General Assembly, Portugal proposed
the creation of a commission to promote peace and
34

development, under the authority of and in
collaboration with the Security Council and the
Economic and Social Council. Its objectives would be
to regularly monitor countries in crisis or at risk and to
ensure the cooperation6 of regional and international
institutions.
We believe that our proposal remains relevant,
and we thank all those who have already improved it
through suggestions and comments. This is an idea on
which we have worked in particular with our partners
in the Community of Portuguese-Speaking Countries,
which I would like to warmly acknowledge on this
occasion.
Indeed, the Portuguese language is the unifying
factor among hundreds of millions of people on five
continents. So that it can have strength as a vehicle of
communication and culture in the twenty-first century,
the Community of Portuguese-Speaking Countries
needs its members to make a clear commitment to the
connection between the past, the present and the future.
The fact that Portugal is the cradle of the Portuguese
language does not lead us to claim it for ourselves
alone with any special rights. The communities that
one joins as a result of specific interests, however
legitimate, can never erase one’s own community —
one’s family, spirit, language, culture and identity.
“Know thyself” was already inscribed at the foot of the
Temple of Delphi.
Nowhere are we confronted with such a huge
predicament regarding the ability of the United Nations
to act as in Iraq. Iraq needs the support of the
international community. The Iraqi people, ravaged by
decades of dictatorship and war, deserve such support.
And we should give the United Nations the necessary
means to fulfil in its entirety the mandate provided by
the Security Council. But we must also understand
clearly that the international presence in Iraq —
approved by the Security Council and by the Iraqi
Interim Government — is by its own nature
provisional.
It is time for the international community to unite
in its efforts to ensure that the Iraqi people again find
the path towards peace and development. We cannot
change the past, but we must assume that the future can
still be influenced in a positive way. Thus, we must
quickly restore unity if our Organization is not to suffer
permanent collateral damage as a result of the Iraqi
crisis.
For democracy to succeed in Iraq, and for that
country to maintain its unity, it is essential that its
people have a say, through elections, regarding the way
they wish to be governed. It is also important that the
agreed political timetable be honoured, or we may
seriously compromise the rightful expectations of the
Iraqi people and Government. We cannot allow those
who generate instability through unthinkable acts of
terrorism to have the power to veto the establishment
of a democratic regime in Iraq. Elections are the only
way to enable the Iraqi people to meet the destiny of
democracy and freedom to which they are entitled.
Peace, freedom and democracy are also at stake
in other parts of the world we inhabit. We cannot look
away from the tragedy unfolding in Darfur. Our
collective security also requires the effective
international control of the production of nuclear,
chemical and bacteriological weapons and the means to
deploy them.
For the maintenance of international security, it is
also essential that the Organization continues to push
for the resumption of the Middle East peace process.
The existing status quo is unacceptable. Israel and
Palestine need to learn to coexist in peace and security,
within internationally recognized borders and without
artificial partitions.
We cannot replace the dichotomy between
liberalism and collectivism with another between
liberty and peace on the one hand and terror and
dictatorship on the other. The world has already
entered a new era. The peoples of the whole world, as
referred to in the Charter of the United Nations,
demand a new contract between the governed and those
who govern.
The three classic powers of Montesquieu are no
longer the only ones in the government of the peoples.
Those who believe so are lost in time. There is nothing
worse than erring in our perception of reality. There are
powers that are not as they were and others that
Montesquieu, Locke and the drafters of liberal
revolutions could not know of, because they did not
exist or because, over time, they have changed
configuration. One need only think of the power of the
media over people’s lives today.
Our peoples want to feel strength in the present
and faith in the future. For that reason, I shall end my
address the way I began: stressing the indispensability
and the centrality of the United Nations in the daily
35

lives of free and sovereign nations. We belong to an
Organization that has restored hope to many peoples
and human beings by bringing the light of freedom to
those who lived in oppression. Timor-Leste is an
excellent example of the ability of the United Nations
to do good.
But one should also stress the attention the
United Nations has given to the vulnerable, children
and the disabled and to the promotion of gender
equality. For this Organization, humankind is not an
abstract entity. The dialogue between cultures,
civilizations and religions, which Portugal upholds, is
an integral part of the daily work of the United
Nations.
We are part of an Organization dedicated to
making peace and preventing war. We are party to a
collective project in the service of human rights and
fundamental freedoms. We have the strength of our
convictions. And, as Pope John Paul II has stated, we
know that peace is not weakness, but strength.